Citation Nr: 1622193	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for rhinitis, claimed as hay fever, to include as due to herbicide exposure.

2.  Entitlement to service connection for sleep apnea, to include as secondary to rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to November 1979, with subsequent service in the Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied service connection for the claimed disabilities.  

In September 2009, the Veteran notified the Board that he did not want a Board hearing.

The Board remanded the case for further development in March 2013 and December 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that further development is necessary.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In a statement received in September 2015, the Veteran asserts that he was deployed to Vietnam beginning in June 1971, where he dug ditches to lay communication lines.  He contends that he first sought treatment for rhinitis in Vietnam, and that he had not previously experienced any allergy or rhinitis symptoms.  A September 2015 statement from the Veteran's private physician, Dr. L.M., notes that the Veteran dug ditches in Vietnam in areas that had been exfoliated with Agent Orange.  In addition, the Veteran's mother submitted a statement in September 2015 asserting that the Veteran did not have any hay fever or allergies prior to his enlistment in the Air Force.  

STRs indicate that the Veteran sought treatment at the Pleiku Airport medical aid station in Vietnam on multiple occasions between July and December 1971.  His exposure to herbicide agents such as Agent Orange may therefore be presumed.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

Rhinitis is not included among the disabilities that may be presumptively service-connected on the basis of herbicide exposure.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  However, service connection may still be granted on a direct basis for rhinitis as the result of the Veteran's in-service exposure to herbicides.  See Polovick v. Shinseki, 23 Vet. App. 48 (2009); see also 38 U.S.C.A. § 5103A)(d)(1); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Remand is therefore required to obtain a medical opinion on the issue of whether the Veteran's rhinitis may have been caused or aggravated by in-service exposure to herbicides.

With regard to the claim for service connection for sleep apnea, the Veteran's representative raised the issue of service connection as secondary to rhinitis.  See the November 2014 post-remand brief.  The representative argued that if service connection is established for rhinitis, then further development would be required to determine whether the rhinitis caused or aggravated sleep apnea.  As such the sleep apnea claim must be deferred pending resolution of the rhinitis claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who provided the May 2013 examination and January 2015 VA medical opinion (or if he is no longer available, another suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

Based on review of the record, the examiner should state whether it is at least as likely as not (50 percent probability) that the Veteran's rhinitis was caused or aggravated by in-service herbicide exposure. 

The examiner should note that it is inadequate to conclude that the rhinitis is not related to service simply because it is not on VA's list of presumptive diseases associated with exposure to herbicides.  

The examiner should clearly outline the rationale for any opinion expressed.  If the examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  

If service connection is established for rhinitis, the AOJ should consider whether additional development, to include a VA examination on secondary service connection, is necessary for the sleep apnea claim.  

If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




